Case 9:18-cv-80176-BB Document 403 Entered on FLSD Docket 02/24/2020 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal                      CASE NO.: 9:18-cv-80176-BB
  representative of the Estate of David
  Kleiman, and W&K Info Defense
  Research, LLC,

                       Plaintiffs,

  v.

  CRAIG WRIGHT,

                       Defendant.

                         PLAINTIFFS’ MOTION TO SEAL

        The Parties are jointly filing a Status Report. The Status Report references

  certain documents that the Defendant (“Craig”) marked as “Confidential” pursuant

  to the Stipulated Confidentiality Order. (ECF No. [105-1].) While Plaintiffs do not

  believe the Status Report should be sealed in its entirety, Plaintiffs believe that

  Defendant should be afforded the opportunity to propose redactions to the Court.

        Accordingly, Plaintiffs make this motion to seal to comply with the Stipulated

  Confidential Order and the Local Rules of this Court.

        WHEREFORE, Plaintiffs request Defendant be given 10 days to provide

  proposed redactions to the Court.




                                           1
Case 9:18-cv-80176-BB Document 403 Entered on FLSD Docket 02/24/2020 Page 2 of 3



                                                    Respectfully submitted,
   Dated: February 24, 2020                         /s/ Andrew S. Brenner_
                                                    Andrew S. Brenner, Esq.
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE 2nd Street, Suite 2800
                                                    Miami, Florida 33131
                                                    abrenner@bsfllp.com

                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    ROCHE CYRULNIK FREEDMAN
                                                    LLP
                                                    200 S. Biscayne Blvd, Suite 5500
                                                    Miami, Florida 33131
                                                    Telephone: (305) 357-3861
                                                    vel@rcfllp.com
                                                    nbermond@rcfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Joseph M. Delich, Esq.
                                                    Admitted Pro Hac Vice
                                                    ROCHE CYRULNIK FREEDMAN
                                                    LLP
                                                    99 Park Avenue, Suite 1910
                                                    kyle@rcfllp.com
                                                    jdelich@rcfllp.com


                                                    Counsel to Plaintiff Ira Kleiman as
                                                    Personal Representative of the Estate
                                                    of David Kleiman and W&K Info
                                                    Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 24, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document


                                                2
Case 9:18-cv-80176-BB Document 403 Entered on FLSD Docket 02/24/2020 Page 3 of 3



  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       /s/ Andrew S. Brenner
                                                       ANDREW S. BRENNER




                                                   3
